         Case 1:20-cr-00345-AKH Document 31 Filed 04/06/21 Page 1 of 4
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   April 6, 2021

Hon. Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Jesse Phillips, 20 Cr. 345 (AKH)

Dear Judge Hellerstein:

       The Government respectfully submits this letter in advance of the defendant’s April 12,
2021 sentencing in the above-captioned case. On January 5, 2021, the defendant pled guilty to
committing Hobbs Act robbery. The parties and the Probation Office agree that the applicable
sentencing range under the United States Sentencing Guidelines (the “Guidelines”) for that crime
is 37 to 46 months’ imprisonment. Given the violent nature of the defendant’s crime, the
Government respectfully submits that sentence within that range is appropriate in this case.

   I. Background

       A. Offense Conduct and Criminal History

        This case arises out of the defendant’s multiple robberies of the same convenience store
(“Store-1”) located at 3404 Jerome Avenue in the Bronx, New York. On the morning of
October 26, 2019 (the “October 26 Robbery”) the defendant entered Store-1 and began talking to
the clerk behind the counter (“Clerk-1”). PSR ¶ 27. After a brief conversation, the defendant
became angry at Clerk-1 and began berating him. He then went behind the counter, threatened to
cut Clerk-1 with a knife, shoved Clerk-1, and demanded money from the register. Id. Clerk-1
gave the defendant access to the cash register, from which he took $150 before leaving. Id.

        Several weeks after the October 26 Robbery, in early December 2019, Clerk-1 identified
the defendant as the robbery in a blind six-pack photo array. Dkt. 1, ¶ 7. Members of the New
York City Police Department spoke with the defendant on December 31, in an effort to coordinate
a date for him to surrender to police.

        The next morning, on January 1, 2020 (the “January 1 Robbery”), the defendant returned
to Store-1. He entered the store at approximately 9:15 a.m. and immediately confronted Clerk-1.
PSR ¶ 10. Placing his hands in the front pocket of his jacket, the defendant simulated having a
firearm and threatened Clerk-1. Id. The defendant asked Clerk-1 why he had called the police
and demanded money. Clerk-1 handed the defendant $60 in cash from the register, and the
defendant left the store. Id.
          Case 1:20-cr-00345-AKH Document 31 Filed 04/06/21 Page 2 of 4

                                                                                            Page 2


       These robberies were not the defendant’s first episode of taking property by force.
According to the pre-sentence report, in August 2012, the defendant and a co-conspirator forcibly
robbed a different victim. Id. ¶ 29. The defendant placed the victim in a chokehold while his co-
conspirator punched the victim in the stomach. Id. The pair then took the victim’s backpack and
iPod. Id. For that crime, the defendant pled guilty to grand larceny in the fourth degree and was
sentenced to an indeterminate term of between 16 months’ and four years’ imprisonment. Id.

       B. Procedural History

        On January 8, 2020, the defendant was charged by complaint with two counts of Hobbs
Act robbery, in violation of 18 U.S.C. §§ 1951 and 2, for his commission of the October 26 and
January 1 Robberies described above. Dkt. 1. The defendant was arrested on January 21, 2020
and released on bail. Dkt. 4.

        On July 9, 2020, a grand jury returned an indictment, charging the defendant with the two
Hobbs Act robberies alleged in the complaint. Dkt. 14. Following his arraignment on those
charges, the defendant violated the terms of his release by cutting his ankle bracelet and failing to
comply with the terms of his home detention. The defendant was re-arrested on August 19, 2020,
and this Court ordered that he remain in custody pending trial. Dkt. 18, 21.

         On January 5, 2021, the defendant pled guilty, pursuant to a written plea agreement, to the
second Hobbs Act robbery charged in the Indictment, which related to the January 1 Robbery.
Dkt. 5. That charges carries a maximum term of 20 years’ imprisonment, three years’ supervised,
a maximum fine of $250,000, and a $100 mandatory special assessment. Pursuant to the plea
agreement, the parties stipulated to a Guidelines calculation resulting in an offense level of 20 and
a criminal history category of II. PSR ¶ 6. Based upon that calculation, the parties further
stipulated to a Guidelines range of 37 to 46 months’ imprisonment. Id. The Probation Office
agrees that the 37 to 46 months’ imprisonment is the proper Guidelines range. Id. ¶ 70.

   II. Discussion

       A. Applicable Law

        While advisory, the Sentencing Guidelines remain “the starting point and the initial
benchmark” for sentencing proceedings. Gall v. United States, 552 U.S. 38, 49 (2007). That is
because the Guidelines are “the product of careful study based on extensive empirical evidence
derived from the review of thousands of individual sentencing decisions.” Id.at 46. For that
reason, “in the overwhelming majority of cases, a Guidelines sentence will fall comfortably within
the broad range of sentences that would be reasonable in the particular circumstances.” United
States v. Fernandez, 443 F.3d 19, 27 (2d Cir. 2006).

       In imposing a sentence, the Court must consider the factors set forth in 18 U.S.C. § 3553(a),
which include the “nature and circumstances of the offense and the history and characteristics of
the defendant,” id. § 3553(a)(1), and “the need to avoid unwarranted sentence disparities among
defendants with similar records who have been found guilty of similar conduct,” id. § 3553(a)(6).
The factors also include the “need for the sentence imposed” to (A) “reflect the seriousness of the
          Case 1:20-cr-00345-AKH Document 31 Filed 04/06/21 Page 3 of 4

                                                                                             Page 3


offense, to promote respect for the law, and to provide just punishment”; (B) “afford adequate
deterrence”; (C) “protect the public from further crimes of the defendant”; and (D) “provide . . .
needed educational or vocational training, medical care, or other . . . treatment.” Id. § 3553(a)(2).

       B. The Court Should Impose a Within-Guidelines Sentence

        The Government respectfully submits that the Court should impose a sentence within the
stipulated Guidelines range of 37 to 46 months’ imprisonment. That sentence is appropriate in
light of the defendant’s repeated pattern of taking from others through force and intimidation.

        The defendant’s crime displayed a callous disregard for the physical and psychological
wellbeing of others. During the October 26 Robbery, the defendant took advantage of Clerk-1.
As the lone employee in the store when the defendant arrived, Clerk-1 was in an exposed position.
The defendant preyed on Clerk-1’s vulnerability, going around the counter of Store-1, cornering
Clerk-1, then shoving Clerk-1 and threatening to cut him with a knife until the defendant was given
access to the cash register. As a result, law enforcement approached the defendant, and offered
him the chance to surrender. But rather than accept responsibly the defendant doubled down on
his criminal conduct. On January 1, the defendant again arrived at Store-1 in the morning, when
Clerk-1 was alone. Knowing that he had already robbed Clerk-1 before, the defendant wasted no
time reimposing himself, reprimanding Clerk-1 for calling the police, threatening him with a
firearm, and again demanding money. To be sure, the defendant did not actually have a firearm
during the January 1 Robbery, and it is unclear whether the defendant possessed a knife during the
October 26 Robbery. But Clerk-1—cornered behind the counter and the only employee in Store-
1—was in no position to second guess the defendant’s threats, and the defendant readily took
advantage of Clerk-1’s compromised state.

        This was also not the first time that the defendant has used force, or the threat of force, to
take from others. In August 2012, the defendant and a co-conspirator violently assaulted a victim,
stealing that victim’s belongings. The defendant received an indeterminate sentence of between
16 months’ and four years’ imprisonment for his crime and ultimately served over a year in jail.
But that punishment has unfortunately not deterred him from reoffending. A within-Guidelines
sentence, which would be longer than the defendant’s term of imprisonment for his 2012 crime,
would appropriately reflect the fact that the defendant has committed similar crimes in the past
and serve as a strong deterrent against future offenses.
         Case 1:20-cr-00345-AKH Document 31 Filed 04/06/21 Page 4 of 4

                                                                                   Page 4


   III. Conclusion

      For the foregoing reasons, the Government respectfully submits that this Court should
impose a sentence within the stipulated Guidelines range of 37 to 46 months’ imprisonment.

                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          United States Attorney



                                      by: _____________________________
                                          Thomas S. Burnett
                                          Assistant United States Attorney
                                          (212) 637-1064
